DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2020, 4/20/2021, and 6/11/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al. (US 2012/0127423).
Regarding Claim 1, Blum discloses a frame component (Fig. 28) that forms a frame of an eyewear, the frame component comprising:
a housing (Fig. 3, a portion of the first temple 300 towards the hinge, Paragraph 0102) having a first surface (Fig. 3, near side of first temple 300, Paragraph 0102) on which a first recessed portion (Fig. 3, cavity 308, Paragraph 0104) is formed and a first hole (Fig. 3, cavity 308 opens up to the near side of first temple 300, Paragraph 0104) that opens to the first recessed portion ;
a first device disposed in the first recessed portion (Fig. 3, electronics module 307, Paragraphs 0103-0104); and
a fastening member (Paragraph 0103, screw fixes the electronics module 307 to first temple 307, Fig. 8 and Fig. 16, screws are shown) that is inserted through the first hole and fixes the first device to the housing.
Regarding Claim 16, Blum discloses as is set forth above and further discloses a temple for eyewear (Fig. 3, first temple 300, Paragraph 0102), wherein: the temple is formed of the frame component according to claim 1 (see rejection of claim 1 above), and the housing forms an outer shape of the temple (Fig. 3, the portion of the first temple 300 towards the hinge, Paragraph 0102).
Regarding Claim 17, Blum discloses as is set forth above and further discloses the temple according to claim 16 (see rejection of claim 16 above), wherein the first recessed portion (Fig. 3, cavity 308, Paragraph 0104) is disposed in a first half portion of the housing in a longitudinal direction of the housing (Fig. 3, cavity 308 is located in the the portion of the first temple 300 towards the hinge, Paragraphs 0102-0104).
Regarding Claim 18, Blum discloses as is set forth above and further discloses a frame for eyewear, the frame (Fig. 28, Paragraph 0316, Fig. 13, Paragraph 0148, Fig. 11, upper rim portion 1101 and lower rim portion 1102, Paragraphs 0143-0144) comprising: the temple according to claim 16 (see rejection of claim 16 above).
Regarding Claim 19, Blum discloses as is set forth above and further discloses an eyewear, comprising:
an optical component (Fig. 11, electro-active lenses 1106 and 1107, Paragraph 0141) having an optical characteristic that changes when electrically controlled (Paragraph 0154);
the frame (Fig. 28, Paragraph 0316, Fig. 13, Paragraph 0148, Fig. 11, upper rim portion 1101 and lower rim portion 1102, Paragraphs 0143-0144) according to claim 18 (see rejection of claim 18 above) that holds the optical component; and a controller (Paragraph 0154, controller) that electrically controls the optical component.
Regarding Claim 20, Blum discloses as is set forth above and further discloses the eyewear according to claim 19 (see rejection of claim 19 above), wherein:
the optical component is a pair of lenses (Fig. 11, electro-active lenses 1106 and 1107, Paragraph 0141) each having an electrically active area where an optical characteristic of the electrically active area changes when electrically controlled (Paragraph 0154), and
the controller applies voltage to the pair of lenses or stops applying the voltage to the pair of lenses in accordance with an operation signal input to the controller to change the optical characteristic of the electrically active area of each of the pair of lenses (Paragraph 0154, controller applies current or voltage to change the electro-.
Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of a frame component including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising: a substrate that is disposed in an accommodation space of the housing and has a substrate-side through hole, wherein the fastening member is inserted through the substrate-side through hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moritz et al. (US 2011/0102733), Moritz et al. (US 2010/0220282) Chen et al. (US 2007/0046890), Waters (US 2011/0187989), Waters (US 2011/0013135), Kim et al. (US 2016/0131913), Iurilli (US 2015/0131048), Lin (US 9,971,171), Lin (US 9,759,933), Sales et al. (US 9,910,298), and Willey (US 2017/0242276) are cited to show similar eyewear.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872